 

Exhibit 10.46

 



2016 STOCK OPTION PLAN

 

SAMSON OIL & GAS LIMITED

2016 STOCK OPTION PLAN

 

1.          Purpose. The purpose of this Plan is to align the interests of
Samson Oil & Gas Limited and its subsidiaries (collectively “Samson” or
the “Company”) and Samson’s shareholders with those of its officers, directors
and employees as well as other individuals providing services to
Samson (“Eligible Persons”) by creating incentives for such persons to exert
maximum efforts for the success of the Company. Issuances of options to
subscribe for (“Options”) Samson’s ordinary shares (“Shares”) to Eligible
Persons must comply with all applicable Australian laws, including the
Australian Corporations Act and the Listing Rules, and with applicable U.S.
laws, including state and federal securities laws, NYSE MKT rules and SEC rules
(collectively, “Applicable Law”).

 

2.          Definitions. As used in this Plan, the following terms shall have
the meanings indicated:

 

(a)          “ADSs” refers to Samson’s American Depositary Shares, each
representing 200 Ordinary Shares

 

(b)           “ASX” means the Australian Securities Exchange.

 

(c)          “Board” means Samson’s Board of Directors excluding the Managing
Director or, if the Board delegates its responsibilities under this Plan to the
Compensation/Remuneration Committee or another committee of the Board, then such
committee, provided, however, that the members of such Committee must be Outside
Directors and otherwise meet all applicable requirements of Section 162(m) of
the Code and Rule 16b-3 promulgated under the U.S. Securities Exchange Act of
1934 (“1934 Act”) and with any other Applicable Law.

 

(d)          “Covered Employee” means a “covered employee” as defined for
purposes of Code Section 162(m).

 

(e)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)          “Disability” means permanent and total disability as determined
under Company’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the U.S. Social Security Administration;
provided that, in either case, the Participant’s condition also qualifies as a
“disability” for purposes of Section 409A(a)(2)(C) of the Code, with respect to
an Award subject to Section 409A of the Code.

 

(g)          “Continuous Service” means that the Participant’s service with the
Company is not interrupted or terminated even if there is a change in the
capacity in which the Participant renders service to the Company, provided that
there is no interruption or termination between such different capacities.

 

(h)           “Employee” means an individual employed by the Company as
determined pursuant to Section 3401(c) of the Code. An individual’s status as an
employee shall be determined under Australian law for individuals providing
services in Australia.

 

(i)          Fair Market Value” means, as of any date, the official closing
sales price for the Shares on the ASX on the last market trading day prior to
the day of determination. If the official closing price of ADSs as converted to
Shares on the NYSE MKT on such date is different than the official closing price
on the ASX, then the Fair Market Value shall be the higher of the ASX price and
the NYSE MKT price. In the absence of a public trading market for the Shares,
the Fair Market Value for any options granted to US Persons shall be determined
in good faith by the Board in accordance with Section 409A of the Code and the
regulations and other guidance promulgated thereunder. When comparing prices of
Shares on the ASX and ADSs on the NYSE MKT, the official closing price of ADSs
on the NYSE MKT will first be converted to ordinary share equivalents, in U.S.
dollars, and then the ordinary share price in U.S. dollars will be further
converted to Australian dollars using the exchange rate quoted by the Reserve
Bank of Australia for that trading day.

   



 

 

 

(j)          “Incentive Stock Option” or “ISO” means an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.

 

(k)          “Initial Options” shall mean the Options described in Section 11 of
this Plan.

 

(l)          “Listing Rules” shall mean the Listing Rules of the ASX, as
amended.

 

(m)          “Nonqualified Stock Option” or “NQSO” means an Option that does not
qualify as an Incentive Stock Option.

 

(n)          “NYSE MKT” shall mean the New York Stock Exchange’s NYSE MKT
trading market.

 

(o)           “Option Agreement” means a written agreement that may, but need
not be, entered into between the Company and a Participant setting forth the
terms and conditions of an Option.

 

(p)          “Ordinary Shares” means Samson’s ordinary shares traded on the ASX

 

(q)          “Outside Director” means a member of the Board (a) who is an
“outside director” for purposes of Section 162(m) of the Code and (b) who is not
a current Employee or officer of the Company, does not receive compensation
directly or indirectly from the Company or its parent or a subsidiary in any
capacity other than as a Director, does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of SEC
Regulation S-K and is not engaged in a business relationship that must be
disclosed under Item 404(b) of Regulation S-K.

 

(r)          “Participant” means an Eligible Person who has been granted or
holds an Option.

 

(s)          “Plan” means this 2016 Stock Option Plan of Samson Oil & Gas
Limited.

 

(t)          “SEC” means the U.S. Securities and Exchange Commission.

 

3.          Options Subject to the Plan. Options granted under this Plan may
only be granted if and to the extent that the Options and the Shares underlying
the Options are authorized and issuable in accordance with Applicable Law.

 

4.          Grants of Options. The Board shall administer this Plan, including
the grant of Options from time to time, in accordance with Applicable Law and
this Plan. Except as otherwise provided in this Plan, the Board shall determine
who shall be granted Options; when and how Options are granted; the exercise
price, vesting schedule and other terms of Options granted (which need not be
identical), the number of Shares underlying each Option and for US Persons,
whether the Option is an Incentive Stock Option or an NQSO. The Board shall also
have the power to interpret the terms of this Plan and of Options, and to
establish, amend and revoke rules and regulations for their administration
including but not limited to the correction of any defect, omission or
inconsistency in this Plan or any Option.

 

5.          Incentive Stock Options and NQSOs. Incentive Stock Options may only
be granted to US Persons and may not be exercisable for more than ten (10) years
from the date of grant. A US Person who owns (or is deemed to own by Code
Section 424(d)) Shares with more than ten percent (10%) of the total combined
voting power of the Company may not be granted an Incentive Stock Option unless
the exercise price of such Option is at least one hundred ten percent (110%) of
the Fair Market Value of the Shares at the date of grant and the Option is not
exercisable after the expiration of five (5) years from the date of grant. To
the extent that the aggregate Fair Market Value (determined at the time of
grant) of Shares underlying Incentive Stock Options granted to a Participant
that become exercisable during any calendar year exceeds $100,000, the portion
of the Options that exceed such limit shall be treated as NQSOs. An Incentive
Stock Option shall not be transferable except from a decedent to an estate or by
bequest or inheritance. An NQSO granted to a US Person shall be transferable
only if and to the extent provided in the Option Agreement. Options granted to
US Persons as Incentive Stock Options that fail to satisfy all the requirements
for Incentive Stock Options at any time shall thereafter be deemed to be NQSOs.

  



 

 

 

6.          Exercise Price. The exercise price per share of any Option granted
pursuant to this Plan shall be any price determined by the Board in accordance
with Applicable Law. In addition, the exercise price per share of any Option
granted to a United States resident or a person subject to United States income
taxation (“US Persons”) shall be equal to or greater than the Fair Market Value
of the Shares on the date of grant. No Options subject to Code Section 162(m)
shall be granted unless the grant of such Options qualifies as qualified
performance based compensation pursuant to Treasury Regulations Section
1.162-27(e)

 

7.          Exercise of Options. An Option shall be deemed exercised when (i)
the Company has received notice of such exercise in accordance with the terms of
the Option and (ii) full payment of the aggregate price of the Shares as to
which the Option is exercised has been made. The consideration paid for the
Shares upon exercise of an Option, as well as the method of payment of the
exercise price, shall be determined by the Board in accordance with Applicable
Law, the Company’s constitution, NYSE MKT rules and the Listing Rules.

 

8.          Vesting of Options. Options may be fully vested at the time of grant
or may become exercisable in periodic installments as the Board determines at
the time of grant or, in the case of Initial Options or Automatic Options, as
provided in this Plan. Option vesting may also be subject to such other terms
and conditions, including performance or other criteria, as the Board deems
appropriate in each case.

 

9.          Exercisability and Expiration of Options. Each Option granted under
this Plan shall become exercisable in such amounts, at such intervals, and upon
such terms as the Board shall provide in accordance with Applicable Law and this
Plan. The unexercised portion of any Option shall automatically and without
notice terminate and become null and void at the time provided by the Board when
granting the Option or, in the case of Initial Options or Automatic Options, as
provided in this Plan.

 

10.         Issuance of Shares.

 

(a)          Notwithstanding any other provision of this Plan, the Company shall
not be obligated to issue any Shares upon exercise of Options if such issuance
would violate Applicable Law.

 

(b)          As a condition to any sale or issuance of Shares upon exercise of
any Option, the Board may require such agreements or undertakings as the Board
may deem necessary or advisable to facilitate compliance with any applicable law
or regulation.

 

(c)          The Company may not grant Options or issue Shares upon exercise of
Options to any consultants or advisors who are US Persons if the services
provided by such consultants or advisors are either (i) rendered in connection
with the offer or sale of securities in a capital-raising transaction or (ii)
directly or indirectly promote or maintain a market for the Company’s
securities.

 

11.         Initial Grants of Options.    Immediately upon the approval of this
Plan and of the specific grant of such Options by the Company’s shareholders,
the following Options (the “Initial Options”) shall be granted to the
Participants below, effective on the date of shareholder approval (the
“Effective Date”), without any further action by the Board so long as named the
Participants continue to hold the positions with the Company set forth below:

 

Position with Company   Participant Name   Number of Shares   Term (years)
Chairman of the Board   Peter Hill   30,000,000 (150,000 ADSs)   10            
  CEO/Managing Director   Terence Barr   60,000,000 (300,000 ADSs)   10        
      Other Directors (2)   Greg Channon & Denis Rakich   24,000,000 (120,000
ADSs) each   10               TOTALS   4 Grants   138,000,000 Shares (690,000
ADSs)    

   

 



 

 

 

The Initial Options shall be unvested on the date of grant but will fully vest
on the one year anniversary of the shareholder approval of this Plan so long as
the Participant continues to hold the “Position with Company” designated above
on such anniversary date. If a Participant designated above to receive Initial
Options no longer holds the Position with Company set forth above on the date of
shareholder approval of this Plan, then no Options will be granted to such
Participant. In the event a new Eligible Person has been named to such Position
with Company on the date of shareholder approval in replacement of any of the
Participants named above, the Board may, in its discretion, elect to grant the
Option to such replacement. The grant of Initial Options shall not prevent or
restrict the Board from granting additional Options to the same or different
Participants in the future, in its discretion, subject to Applicable Law,
including all shareholder approval requirements. Initial Options that are
eligible to be ISOs will be granted as ISOs if and to the extent that they are
eligible to be so granted.

 

The exercise price of Initial Options granted to US Persons shall be the Fair
Market Value on the date of shareholder approval of the Plan. The exercise price
of Initial Options that are granted to non-US Persons shall be one hundred forty
three percent (143%) of Fair Market Value, provided, however, that if the
exercise price for non-US Persons can be set lower than such amount without
causing the non-US Person Recipients to incur immediate taxation upon grant of
the Initial Options, then the Board may lower the exercise price so long as it
is equal to or greater than Fair Market Value.

 

12.         Shares Subject to Plan. Three hundred twenty million (320,000,000)
Shares (which are the equivalent of one million six hundred thousand (1,600,000)
ADSs) are initially reserved and available for Options granted under this Plan,
including the one hundred thirty eight million (138,000,000) Shares (the
equivalent of 690,000 ADSs) in Initial Options granted upon the approval of this
Plan by shareholders to Directors so that one hundred eighty two million
(182,000,0000) Shares (the equivalent of 910,000 ADSs) remaining for potential
grant to Eligible Persons by the Board. The maximum number of Shares subject to
Awards that may be granted under this Plan to any one Participant in any one
calendar year is also sixty million (60,000,000) Shares (the equivalent of
300,000 ADSs), unless a greater number is authorized by a resolution approved by
the Board and the shareholders, in which event the maximum shall be increased to
such number. Shares that are the subject of Options that expire, are forfeited
or cancelled or terminate for any other reason without the delivery of the
Shares are added back in to the Plan and may be granted again if and to the
extent otherwise permitted by this Plan. When Shares or ADSs are tendered to the
Company by a Participant to pay the exercise price of an Option or to satisfy
tax withholding obligations, the Shares tendered will likewise be added back to
the number of Shares or ADSs available for issuance under this Plan.

 

13.         Termination of Continuous Service. Unless otherwise provided by the
Board when an Option is granted, in the event a Participant’s Continuous Service
terminates (other than upon the Participant’s death or Disability), the
Participant may exercise his or her Option if and to the extent that the
Participant was entitled to exercise such Option immediately prior to such
termination so long as such exercise is made by the earlier of (i) the date that
is twelve (12) months following the termination of Continuous Service or (ii)
the expiration of the term of the Option. If, after termination of Continuous
Service, the Option holder does not exercise his or her Option within the time
specified herein or as modified by the Option Agreement, the Option shall lapse.

 

14.         Administration of the Plan. The Plan shall be administered by the
Board or an authorized committee of the Board, either of which shall have the
authority to adopt such rules and regulations as are necessary or desirable for
the implementation and administration of the Plan and to make such
determinations as are not inconsistent with the Plan.

 

15.         Amendment and Discontinuation of the Plan. The Board may from time
to time amend, suspend or terminate the Plan. No Options may be granted under
the Plan while the Plan is suspended or after it is terminated.

 

16.         Termination Date. This Plan shall terminate ten (10) years from the
date that it is approved by Company’s shareholders but must be submitted to
shareholders for re-adoption every three (3) years during that period.
Notwithstanding the termination of this Plan, Options granted prior to the
termination of this Plan shall continue in effect according to their terms and
the Board shall continue to have responsibility for administering all such
outstanding Options.

 



 

 

 

17.         Governing Law. The Plan will be governed by, and construed and
enforced in accordance with, the laws of Australia, the United States of America
and the State of Colorado, in each case as applicable under the circumstances.
In the event of a conflict between the various laws, the Board shall determine
which law is applicable.

  

18.         No Shareholder Rights. No Participant shall be deemed to be the
holder of, or to have any of the voting or other rights of a holder with respect
to, the Shares underlying an Option prior to exercise of the Option.

 

19.         No Promise of Continuing Employment or Service. The grant of an
Option by the Board or this Plan shall not give any rights to a Participant to
continue to be employed by or otherwise serve Company.

 

20.         Tax Withholding Obligations. Company will require Participants to
pay all applicable federal, state or local taxes at the time of exercise or
vesting if and as required by law. The Company may satisfy such payment
obligation by withholding all or a portion of such amounts from wages, fees or
other funds otherwise due to the Participant from the Company. If insufficient
funds are available from such withholding, the Board may, in its sole
discretion, allow the Participant to: (i) authorize the Company to withhold
Shares from the Shares otherwise issuable to the Participant upon the exercise
of the Option, up to the amount of taxes owed for the exercise; or (ii) deliver
to the Company other owned and unencumbered Shares or ADSs. The Board may in any
event require the Participant to tender a cash payment of some or all of the
taxes due upon exercise of an Option.

 

21.         Section 280G Cut-Back. If the Board determines, in its sole
discretion, that any payment or distribution by the Company required or
permitted by this Plan (“Payment”) to or for the benefit of a Participant who is
a US Person would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Participant with respect
to such excise tax (together with any such interest and penalties, the “Excise
Tax”), such Payments shall be reduced, to the extent required to prevent the
imposition upon the Participant of any Excise Tax.

 

If a reduction in Payments is required pursuant to the immediately preceding
paragraph, then, except as provided below with respect to Payments that consist
of health and welfare benefits, the reduction in Payments shall be implemented
by determining the “Parachute Payment Ratio” (as defined below) for each Payment
and then reducing the Payments in order beginning with the Payment with the
highest Parachute Payment Ratio. For Payments with the same Parachute Payment
Ratio, such Payments shall be reduced based on the time of payment of such
Payments, with amounts being paid furthest in the future being reduced first.
For Payments with the same Parachute Payment Ratio and the same time of payment,
such Payments shall be reduced on a pro-rata basis (but not below zero) prior to
reducing Payments next in order for reduction. For purposes of this Section,
“Parachute Payment Ratio” shall mean a fraction, the numerator of which is the
value of the applicable Payment as determined for purposes of Code Section 280G,
and the denominator of which is the financial present value of such Parachute
Payment, determined at the date such payment is treated as made for purposes of
Code Section 280G (the “Valuation Date”). In determining the denominator for
purposes of the preceding sentence (1) present values shall be determined using
the same discount rate that applies for purposes of discounting payments under
Code Section 280G; (2) the financial value of payments shall be determined
generally under Q&A 12, 13 and 14 of Treasury Regulation 1.280G-1; and (3) other
reasonable valuation assumptions as determined by the Company shall be used.
Notwithstanding the foregoing, Payments that consist of health and welfare
benefits shall be reduced after all other Payments, with health and welfare
Payments being made furthest in the future being reduced first.

 

22.         Capitalization Adjustments. If any change is made in the number of
issued and outstanding Shares of the Company without the receipt of
consideration by the Company (whether by merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, in kind property dividend,
stock split, reverse stock split, exchange of shares or otherwise), all issued
and outstanding Options and all unissued Automatic Options will be appropriately
adjusted by the Board. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.

 

23.         Asset Sale, Merger, Consolidation, or Series of Transactions. Unless
otherwise provided by the terms of an Option at the time of grant, upon (i)
sale, lease or other disposition of all or substantially all of the Company’s
assets, (ii) consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization, in
which the shareholders of the Company immediately prior to such consolidation,
merger or reorganization, own less than fifty percent (50%) of the Company’s
outstanding voting power of the surviving entity (or its parent) following the
consolidation, merger or reorganization or (iii) any transaction (or series of
related transactions involving a person or entity, or a group of affiliated
persons or entities) in which in excess of fifty percent (50%) of the Company’s
outstanding voting power is transferred (individually, a “Change of Control”),
then, unless otherwise determined by the Board, the surviving or acquiring shall
assume all outstanding Options or replace them with substantially identical
options in that corporation or other property with equivalent value.

 



 

 

 

24.         Amendment of Plan. The Board at any time, and from time to time, may
amend the Plan, provided, however that no amendment shall be effective unless it
complies with Applicable Law and is approved by the shareholders of the Company
to the extent shareholder approval is necessary to satisfy the requirements of
Section 422 of the Code or, if applicable, 1934 Act Rule 16b-3 or any securities
exchange listing requirements. A Participant’s rights in an Option granted
before an amendment of this Plan shall not be impaired by any such amendment
without the written consent of the Participant.

 

25.         Compliance with International Requirements. If any Option is granted
to an Eligible Person who is not a US Person, the Board may, in its sole
discretion, modify the provisions of this Plan or any Option as they pertain to
such individuals to comply with applicable law, regulations or accounting rules.

 

26.         Code Section 409A. Options granted to US Persons under this Plan are
intended to be exempt from, or to comply with, the provisions of Section 409A of
the Code, and this Plan and all Options granted hereunder shall be interpreted
accordingly. Notwithstanding anything herein to the contrary, the Company shall
have the discretion and authority to amend this Plan or any Options granted
hereunder at any time to the extent necessary or advisable to satisfy any
requirements of Section 409A of the Code or guidance published thereunder.
However, the Company or any Affiliate shall have no liability for any failure of
the Plan or any Option to satisfy Code Section 409A, and the Company does not
guarantee that the Plan or any Stock Award complies with Code Section 409A.

 

27.         Limitation on Issuances. No Option will be issued under the Plan to
a director or officer of the Company without prior shareholder approval if and
to the extent required by Applicable Law.

 

28.         No ASX Quotation. No application will be made for quotation of the
Options by the ASX or any other securities exchange.

 

 



 

